DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 4643197 A – previously cited) in view of Reyniers (US 20070163944 A1 - previously cited), and Huddleston (US 20090030385 A1 – previously cited). 

For claim 1, Greene teaches a biological sample collection device [whole document - preferably Figs. 7 and 8] comprising: a lid body [26] including a top outer surface and a bottom inner surface configured to couple to a sample collection jar [24]; a suction source port [38 / 30] disposed on the lid body,
the suction source port defining a suction source aperture [fitting 38 defines an aperture / fitting 30 also defines an aperture] through the lid body to provide fluid communication to an interior of the sample collection jar, 
[e.g., 68 and 62 / e.g., 72 and 70] to couple to a suction hose from a suction source to transfer suction through the source aperture to create negative pressure within the sample collection jar [col. 4 ll. 40-47 / consider that in the reverse construction, endoscope tube 70 and accompanying tube 72 are fully capable of acting as the suction tube where then (in cooperation with valve 66) tubes 68, 62, and 64 act as the endoscope tube]; 
and a scope port [30 / 38] disposed in the lid body, the scope port defining an intake aperture through the lid body to provide fluid communication to the interior of the sample collection jar to transfer negative pressure within the sample collection jar to a scope device to receive samples from the scope device [col. 4 ll. 31-58 / per above, consider that in the reverse construction, fitting 38 is capable of defining an intake aperture (i.e., instead of an outtake aperture)], 
wherein the scope port includes: an upper extension member [upper portion of tube 72 / upper portion of 68] extending from the outer surface of the lid body [72 is connected and made “integral” with cover 26 through fitting 30 / 68 is connected and “integral” with 26 through 38], wherein the upper extension member is in line with the suction source port [72 is “in line” with fitting 38 / 68 is “in line” with 30]; 
and an angled connection member [elbow portion within valve 66 / angled upper portion of 68] wherein the angled connection member extends from the upper extension member [elbow portion and valve 66 are “integral” with upper portion of 72 through attachment of the valve 66 surface / angled portion 68 is integral through fitting 38 and extends from portion of 68 just below angled portion] at a fixed angle away [e.g., 90° elbow is in a “fixed” position during suction/operation (i.e., it is fixed in that it doesn’t move when turned to a position) / upper angled portion of 68 extends away at a fixed angle] from and in line with the suction source port [e.g., Fig. 8],
the angled connection member to couple to a sample collection tube [70 / 62 and 64] in fluid communication with a collection lumen of the scope device to transfer suction from the interior of the sample collection jar through the intake aperture and create negative pressure within the collection lumen of the scope device for collecting samples [col. 4 ll. 48-66 / per above, the apparatus is equally capable of the claimed function when flowing in the reverse direction].  

Greene fails to teach the upper extension member and the angled connection member are molded to the lid body. Reyniers teaches a biological sample collection device having extension and angled connection members [50, 90, 36] molded [¶31: explicitly] into a lid body [14].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the extension and angled members of Greene to be molded into the lid body as taught by Reyniers as a predictable substitution of one known component (i.e., fittings 30, 38 of Greene) for another (i.e., the molded configuration of Reyniers) in order to achieve predictable results (i.e., fastening and maintaining the position of the connection and angled members / tubing(s)) [see MPEP §2143]. 

For claims 1, 5, and 6 Greene fails to teach a suction hose clip and a light pipe clip formed of a resilient material.  Huddleston teaches [in Fig. 2] a multi-device holder [10] having a suction hose clip [22/24], [verbatim use for a hose per ¶105], (which is capable of being) disposed on a lateral edge of a lid body, [via 39],  wherein the suction hose clip is in line with both the suction source port and the scope port along a diameter of the lid body, [10 with 22/24 can align with a suction and scope port via a central feature such as 44 or lateral feature such as 26/28],  an angled connection member (would be capable of) extending away from the suction hose clip,  [e.g., in Fig. 1 devices 4 and 6 “extend away” from body 12 of device 10 — see “extending away” in Fig. 11 with lines / hoses extending away from 10], wherein the suction hose clip comprises two arms formed of a resilient, flexible material, [verbatim flexible and semi-rigid (i.e., resilient) material per ¶116 for apparatus 10], the arms being configured to flex and extend away from each other during lateral insertion of the suction hose into a space between the two arms [where foam material of ¶116 forming apparatus 10 would cause mutually separate flexion when a sufficiently large hose would be inserted into one of the channels of body 12 (i.e., such a flexion being a property of the foam material described in ¶116)], the suction hose clip configured to engage a the suction hose coupled to the suction source port; [verbatim use for suction hose per ¶105]; further comprising a light pipe clip, [other of 22/24], (capable of being) disposed, [via 39], on a lateral edge of the lid body adjacent the suction hose clip, [22 is adjacent 24], the light pipe clip configured to engage a light pipe to secure the biological sample collection device relative to the light pipe;  [either of 22/24 is fully capable of fastening a light clip — ¶105 even discusses the cylinders 22/24 holding laparoscopy / fiber optic cable instruments (i.e., a form of light pipe)];  wherein the suction hose clip comprises a first arm and a second arm, [e.g., either lateral edge of top/bottom 14/16 forming cylinder 22/24]  wherein the light pipe clip comprises a first arm and a second arm, [other of lateral edge of 14/16 forming 22/24],  and wherein the first arm of the suction hose clip and [edges of 22/24 formed by 14/16 are coupled to each other in an assembled configuration (e.g., Fig. 1)].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the device of Greene to incorporate the hose and light pipe holder of Huddleston in order to provide a secure storage space for associated lines, lumens, (i.e., where then the suction hose of Greene extends longitudinally along a longitudinal length of the sample collection jar – similar to orientation shown in Huddleston Fig. 11) and instruments that cooperate with a desired surgical device (e.g., a sample collection device). As motivated by Huddleston ¶¶1-63 see at least ¶¶46-63. 

For claim 2, Greene teaches the biological sample collection device of claim 1, wherein the connection member of the suction source port is disposed on the outer surface of the lid body and extends away from the outer surface of the lid body [68 and 62 extend away from cover 26 / 72 and 70 extend away from 26].  

For claim 3, Greene teaches the biological sample collection device of claim 1, wherein the scope port further comprises a lower extension member [interior/lower part of 72 / lower part of 68] that extends from the inner surface of the lid body to be disposed within the interior of the sample collection jar [i.e., lower part of 72 extends with fitting 30 below jar / lower part of 68 plainly extends below 26], the lower extension member displacing the intake aperture a distance from the inner surface of the lid body and from the source aperture [e.g., both 30 and 72 extend into interior of jar / both 38 and 68 extend into jar].  

For claim 7, Greene teaches the biological sample collection device of claim 1, wherein the angled connection member is configured to position the biological sample collection device to maintain the sample collection jar in an upright orientation while in use with and coupled to a scope device during a scope biopsy procedure [Fig. 7 shows containers in upright position].

For claim 8, Greene teaches the biological sample collection device of claim 1, further comprising the sample collection jar [24] configured to couple to the lid body.

For claim 19, Greene teaches a biological sample collection device [whole document - preferably Figs. 7 and 8] comprising: a lid body [26] including a top outer surface and a bottom inner surface configured to couple to a sample collection jar [24];
a suction source port [38 / 30] disposed on the lid body, the suction source port defining a suction source aperture [fitting 38 defines an aperture / fitting 30 also defines an aperture] through the lid body to provide fluid communication to an interior of the sample collection jar, 
the suction source port including a connection member [e.g., 68 and 62 / e.g., 72 and 70] to couple to a suction hose from a suction source to transfer suction through the source aperture to create negative pressure within the sample collection jar [col. 4 ll. 40-47 / consider that in the reverse construction, endoscope tube 70 and accompanying tube 72 are fully capable of acting as the suction tube where then (in cooperation with valve 66) tubes 68, 62, and 64 act as the endoscope tube]; 
[30 / 38] disposed in the lid body, the scope port defining an intake aperture through the lid body to provide fluid communication to the interior of the sample collection jar to transfer negative pressure within the sample collection jar to a scope device to receive samples from the scope device [col. 4 ll. 31-58 / per above, consider that in the reverse construction, fitting 38 is capable of defining an intake aperture (i.e., instead of an outtake aperture)], 
wherein the scope port comprises an angled connection member [elbow portion within valve 66 / angled upper portion of 68] extending at a fixed angle away [e.g., 90° elbow is in a “fixed” position during suction/operation (i.e., it is fixed in that it doesn’t move when turned to a position) / upper angled portion of 68 extends away at a fixed angle] from and in line with the suction source port [e.g., Fig. 8], 
the angled connection member to couple to a sample collection tube [70 / 62 and 64] in fluid communication with a collection lumen of the scope device to transfer suction from the interior of the jar through the intake aperture and create negative pressure within the collection lumen of the scope device for collecting samples [col. 4 ll. 48-66 / per above, the apparatus is equally capable of the claimed function when flowing in the reverse direction].

Greene fails to teach the upper extension member and the angled connection member are molded to the lid body. Reyniers teaches a biological sample collection device having extension and angled connection members [50, 90, 36] molded [¶31: explicitly] into a lid body [14].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the extension and angled members of Greene to [see MPEP §2143]. 

For claims 19 and 23 Greene fails to teach a suction hose clip and a light pipe clip formed of a resilient material.  Huddleston teaches [in Fig. 2] a multi-device holder [10] having a suction hose clip [22/24], [verbatim use for a hose per ¶105], (which is capable of being) disposed on a lateral edge of a lid body, [via 39],  wherein the suction hose clip is in line with both the suction source port and the scope port along a diameter of the lid body, [10 with 22/24 can align with a suction and scope port via a central feature such as 44 or lateral feature such as 26/28],  an angled connection member (would be capable of) extending away from the suction hose clip, [ e.g., in Fig. 1 devices 4 and 6 “extend away” from body 12 of device 10 — see “extending away” in Fig. 11 with lines / hoses extending away from 10], wherein the suction hose clip (and light pipe clip each) comprise two arms formed of a resilient, flexible material, [verbatim flexible and semi-rigid (i.e., resilient) material per ¶116 for apparatus 10], the arms being configured to flex and extend away from each other during lateral insertion of the suction hose into a space between the two arms [where foam material of ¶116 forming apparatus 10 would cause mutually separate flexion when a sufficiently large hose would be inserted into one of the channels of body 12 (i.e., such a flexion being a property of the foam material described in ¶116)], the suction hose clip configured to engage a the suction hose coupled to the suction source port; [verbatim use for suction hose per ¶105];  further comprising a light pipe clip, [other of 22/24], (capable of being) disposed, [via 39], on a lateral edge of the lid body adjacent the suction hose clip, [22 is adjacent 24], the light pipe clip configured to engage a light pipe to secure the biological sample collection device relative to the light pipe;  [either of 22/24 is fully capable of fastening a light clip — ¶105 even discusses the cylinders 22/24 holding laparoscopy / fiber optic cable instruments (i.e., a form of light pipe)];  wherein the suction hose clip comprises a first arm and a second arm, [e.g., either lateral edge of top/bottom 14/16 forming cylinder 22/24  wherein the light pipe clip comprises a first arm and a second arm, [other of lateral edge of 14/16 forming 22/24],  and wherein the first arm of the suction hose clip and the first arm of the light pipe clip are coupled to one another, [edges of 22/24 formed by 14/16 are coupled to each other in an assembled configuration (e.g., Fig. 1)]. 
 It would have been obvious to one of ordinary skill at the time the invention was filed to modify the device of Greene to incorporate the hose and light pipe holder of Huddleston in order to provide a secure storage space for associated lines, lumens, (i.e., where then the suction hose and any necessary light pipe of Greene would extend longitudinally along a longitudinal length of the biological sample collection device – similar to orientation shown in Huddleston Fig. 11)  and instruments that cooperate with a desired surgical device (e.g., a sample collection device).  As motivated by Huddleston ¶¶1-63 see at least ¶¶46-63. 

For claim 21, Greene teaches the biological sample collection device of claim 19, wherein the angled connection member of the scope port extends away from the suction source port at an angle between 30 degrees and 90 degrees [valve 66 with connection portion therein moves to at least 90° including angles therebetween (i.e., during rotation) / upper angled portion of 68 is plainly between 30 and 90 degrees]. 

For claim 22, Greene fails to teach the particularly claimed fixed angle (i.e., 110°-150° from the upper member).  However, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed range of angles.  Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum fixed angle in order to provide the most efficient fluid flow / biopsy collection apparatus.  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  

In consideration of Examiner’s interpretation of the amended claim language of resilient arms extending away from each other during instrument insertion, and in earnest and good faith advancement of prosecution, Claim(s) 1 and 19 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Reyniers, Huddleston, and  Walters (US 20110083983 A1 – previously cited).

If (arguendo) Greene in view of Huddleston fails to make obvious the features of the suction and/or light pipe clip(s) having resilient arms configured to move away from each other during pipe insertion, then:  
.  

Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive.
icant argues 
    PNG
    media_image1.png
    281
    700
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    233
    695
    media_image2.png
    Greyscale


Examiner respectfully disagrees.  Examiner notes that the Greene reference is generally considered with scoped surgeries including suction collection containers per Greene Fig. 7 and that Huddleston then teaches throughout ¶¶1-63 esp. ¶¶46-63 that the disclosed suction hose clip would provide a distinct advantage (and thereby motivation) to ensure a secure storage space for associated lines and lumens of the surgical apparatus (i.e., of Green) — such as the lines to and from the jar(s) shown in Greene Fig. 7.  Further, the arrangement of the pipe clip shown in Huddleston Fig. 11 — when incorporated onto the lid body of Greene — can well and reasonably be understood (under BRI) to be a storage arrangement which would cause the suction 

Applicant then argues 
    PNG
    media_image3.png
    291
    696
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    256
    701
    media_image4.png
    Greyscale

(and presents similar arguments on remarks p. 15) 

Examiner respectfully disagrees.  Huddleston teaches in ¶116 that the walls of device 10 are formed of a flexible semi-rigid foam material.  Accordingly, since the material taught by Huddleston is flexible and semi-rigid, the arms of the clip(s) of Huddleston can well and reasonably be understood to be “formed of a resilient flexible 

	In any event, Examiner has also provided an alternate rejection to address the amended features in question by which Applicant’s remarks are obviated. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791